Citation Nr: 9935269	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-03 532A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals decision of December 1997 which 
denied service connection for multiple disabilities, and 
increased ratings for two separate disorders.

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision.)


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
July 1949 to September 1952.

2.  The moving party's May 1999 CUE motion, and his 
representative's letter of November 4, 1999, did not 
identify the specific issue or issues, to which the motion 
pertained.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

In March 1998, the moving party's representative filed a 
motion for reconsideration of a December 1997 determination 
that encompassed 3 service connection issues and 2 increased 
rating issues.  The issues before the Board at that time did 
not include entitlement to service connection for PTSD.  In 
the reconsideration request, the representative referred to 
denial of an increased rating for a service connected 
encephalopathy.  In an additional document submitted in 
April 1998, the representative made reference to differences 
between examination in July 1995 and April 1997, and alleged 
a poor review of the claims file.  He argued the denial was 
based upon an inadequate and incomplete examination.  In 
June 1998 the motion for reconsideration was denied, and 
additional information concerning new legislation giving the 
Board authority to revise prior BVA decisions on the ground 
of CUE was provided.  In April 1999 the moving party and his 
representative were provided with a copy of the final CUE 
regulations, and the basic requirements for filing a CUE 
motion.  

When the moving party filed his CUE motion in May 1999, he 
did not identify the specific issue, or issues, in the 
Board's decision of December 1997 to which the motion 
pertained.  The moving party did state that in regard to CUE 
AMVETS was representing him.  In October 1999 the moving 
party's representative was invited to submit a CUE 
presentation on behalf of the moving party.  A response, 
November 4, 1999, noted that the claim had been reviewed and 
presentation seemed to be adequate.  

The Board finds that the submissions since the moving party 
and his representative were apprised of the regulations 
governing CUE fail to comply with the requirements set forth 
in 38 C.F.R. § 20.1404(a) (1999).  Specifically, these 
submissions do not identify the issue or issues in the 
Board's decision of December 1997 that are under challenge 
for CUE.  The issue of entitlement to service connection for 
PTSD was not before the Board in December 1997.  The 
regulations provide that the appropriate action in such an 
instance is to dismiss the motion without prejudice.  

In taking this action, the Board has also noted the 
representative's presentation in support of the 
reconsideration request.  The argument raised at that time, 
however, failed to allege adjudicative error.  Rather it 
alleged that the VA examination was inadequate.  This 
allegation can not raise a valid claim of CUE, since it only 
alleges an incomplete record.  An incomplete record can not 
be found to demonstrate undebatably that the moving party 
would have prevailed.  38 C.F.R. § 20.1403 (1999).  Such a 
conclusion, however, would result in a denial of the claim 
with prejudice to any further claim of CUE in the December 
1997 Board decision.  Accordingly, the action taken in this 
motion is the most liberal permitted under the governing law 
and regulations.



ORDER

The motion is dismissed without prejudice to refiling.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



